DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07-13-2022 and 08-18-2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Response to Arguments
Applicant's arguments filed 10-20-2022 have been fully considered but they are not persuasive. Applicant argues that the claim product and the prior art product are quite different from each other, and are not produced by identical or substantially identical processes. Therefore, the cited prior art (Utsuno) cannot form the basis of a proper obviousness rejection. Examiner respectfully disagrees. 
Utsuno teaches that the sulfide solid electrolyte comprises lithium, phosphorous, and sulfur (paragraph 23), wherein the solid electrolyte has volume-based mean particle diameter (D50) measured by laser-diffraction particle size-distribution type particle size of 0.1 µm or more and 10 µm or less (paragraph 49). Utsuno further teaches the method comprises preparing a precursor including Li2S, phosphorus pentasulfide, and lithium chloride mixed in a molar ratio of 19: 5: 16 [Li2S: P2S5: LiCl) and forming a mixture of the starting materials, the mixture mechanically ground to obtain an intermediate, heat treating and pulverizing to form the solid electrolyte material (paragraphs 205-209). As clearly shown above the solid electrolyte of cited prior art and that of the claimed subject matter are identical in structure and composition, and produced by similar process.  Both specifically teach similar composition and method, and as stated in MPEP 2112.01, the claimed value of the formula: (AxB)/C is presumed to be inherent. 
Applicant argues that Example 1 of the cited prior art (Utsuno) may relate to Example 3 of the present application. But thy are quite different from each other and provided comparison results of Example 3 of the present application and Example 1 of Utsuno in Table A. Examiner respectfully disagrees. 
Again, the solid electrolyte of cited prior art and that of the claimed subject matter are identical in structure and composition, and produced by similar process.  Both specifically teach similar composition and method, and as stated in MPEP 2112.01, the claimed value of the formula: (AxB)/C is presumed to be inherent.
Applicant further argued that the mechanical milling treatment of Utsuno makes it impossible to obtain a fine-grained intermediate as shown Table B. Applicant states that the particle size of glass (intermediate) obtained by the mechanical milling treatment of Utsuno is larger than the particle size of the raw materials. Example 3 of the present application is characterized by obtaining fine-grained raw material powder in order to adjust value of the formula as claimed. Therefore, the sulfide solid electrolyte of Utsuno and that of the claimed invention are not identical in structure or composition and are not produced by identical processes. Examiner respectfully disagrees. 
Examiner disagrees that the mechanical milling treatment of Utsuno makes it impossible to obtain a fine-grained material as argued by the Applicant. Utsuno states that mechanical stress is applied to the material (i.e. mechanical milling and pulverizing) (paragraphs 65, 81). It would have been obvious to a person of ordinary skill in the art to use such mechanical stress technique before the effective filing date of the claimed invention and the use of known technique to improve similar products (methods) in the same way is likely to be obvious (see MPEP 2143, C.) 
Applicant’s arguments are still not persuasive for reasons made herein and of record. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2019/031436 A1 [English equivalent US 2020/0220208] hereinafter Utsuno. 
Regarding Claims 1, 12 and 13, Utsuno teaches a sulfide solid electrolyte comprising: lithium, phosphorous, and sulfur (paragraph 23), wherein the solid electrolyte has volume-based mean particle diameter (D50) measured by laser-diffraction particle size-distribution type particle size of 0.1 µm or more and 10 µm or less (paragraph 49). 
Utsuno further teaches a method of producing the sulfide solid electrolyte that comprises preparing a precursor including Li2S, phosphorus pentasulfide, and lithium chloride mixed in a molar ratio of 19: 5: 16 [Li2S: P2S5: LiCl) and forming a mixture of the starting materials, the mixture mechanically ground to obtain an intermediate, heat treating and pulverizing to form the solid electrolyte material (paragraphs 205-209). 
With regards to the value of the formula: (AxB)/C, MPEP 2112.01 states that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) 
Because the solid electrolyte of cited prior art and that of the claimed subject matter are identical in structure and composition and produced by similar process (i.e. Utsuno teaches a sulfide solid electrolyte comprising: lithium, phosphorous, and sulfur, and having volume-based mean particle diameter (D50) of 0.1 µm or more and 10 µm or less, wherein the method of producing the sulfide solid electrolyte comprises preparing a precursor including Li2S, phosphorus pentasulfide, and lithium chloride to form a mixture of the starting materials, the mixture mechanically ground to obtain an intermediate, heat treating and pulverizing to form the solid electrolyte material), the claimed value of the formula: (AxB)/C is presumed to be inherent. 
Regarding Claim 2, Utsuno teaches that the molar ratio of lithium: phosphorous: sulfur is 50 mol% or less: 20 mol% or less: 43 mol% or less (paragraphs 79-80). 
Regarding Claims 3-5, Utsuno teaches that the solid electrolyte further comprises at least one halogen element such as chlorine and bromine and the content is 19 mol% or less (paragraphs 50, 79-80). 
Regarding Claims 6-7, Utsuno teaches the sulfide solid electrolyte as claimed and the diffraction pattern is inherent (see MPEP 2112.01 as described above). 
Regarding Claim 8, Utsuno teaches that the solid electrolyte is LiPSX and having an argyrodite-type crystal structure (paragraph 55). 
Regarding Claims 9-11, Utsuno teaches a battery comprising a positive electrode, a negative electrode, the solid electrolyte disposed between the positive and negative electrodes, wherein the electrode comprises the solid electrolyte, and further includes a dispersion medium (paragraphs 91, 139). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729